DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4-6, 8 are canceled.
Claims 1-2, 7, 9-17 and 19-20 are amended.
Claims 1-2, 7, and 9-20 are pending.

EXAMINER’S AMENDMENT
The application has been amended as follows: The title of the invention is amended as follows:
INSPECTING FOR A DEFECT ON A PRINT MEDIUM WITH AN IMAGE ALIGNED BASED ON AN OBJECT IN THE IMAGE AND BASED ON VERTICES OF THE INSPECTION TARGET MEDIUM AND THE REFERENCE MEDIUM

Allowable Subject Matter
Claims 1-9, 7, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 7, and 9-20 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests an image processing apparatus comprising: one or more memories storing instructions; and one or more processors that execute the instructions to: obtain a first image serving as a read image of an inspection target medium having undergone printing, and a second image serving as a read image of a reference medium representing a target print result; and detect a defect: in a print region of the inspection target medium by comparing the first image and the second image aligned based on an object in an image; and in a peripheral region of the inspection target medium by comparing the first image and the second image aligned based on vertices of the inspection target medium and the reference medium.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2014/0168709 to Tokumaru provides a receiving unit configured to receive preprint image data preprinted on a sheet and document image data printed on the preprinted sheet, a composing unit configured to compose reference image data from the received preprint image data and the received document image data, a reading unit configured to read the sheet on which both the preprint image data and the document image data has been printed, to obtain read image data, a processing unit configured to carry out predetermined image process on a first and second area corresponding to the document image data and the preprint image data of the read image data, to generate inspection image data, and an inspecting unit configured to inspect the sheet on which both the preprint image data and the document image data has been printed, by comparing the inspection image data with the reference image data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672